Citation Nr: 1125766	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date earlier than May 15, 2009 for entitlement to a compensable evaluation for radiculopathy of the right lower extremity.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from October 1963 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his April 2010 VA Form 9, the Veteran raised a claim alleging clear and unmistakable error (CUE) in a prior rating decision.  Hee wrote that "[t]his case should be reviewed under Clear and Unmistakable Error" and explained why he believed that he was entitled to an earlier effective date for right lower extremity radiculopathy based on CUE in a prior rating decision.  However, the Veteran first raised his CUE claim in the VA Form 9; his earlier arguments did not identify CUE as a basis for assigning an earlier effective date.  The law governing effective dates differs from the law pertaining to claims of CUE, and the RO has not adjudicated the Veteran's claim for CUE as part of the current appeal.  For these reasons, the Board finds that we do not have jurisdiction over the Veteran's CUE claim, and it is, therefore, REFERRED to the RO for appropriate action.      


FINDINGS OF FACT

1.  The Veteran did not appeal the July 2008 rating decision which granted service connection for his right lower extremity radiculopathy, with a noncompensable disability evaluation; that decision is now final.

2.  The Veteran did not appeal the February 2009 rating decision which continued the Veteran's noncompensable disability evaluation for radiculopathy of the right lower extremity, in pertinent part, on the bases that a January 2009 nerve conduction velocity study (NCV) and electromyograph (EMG) revealed no evidence of radiculopathy and peripheral neuropathy; that decision is now final.

3.  Following the final February 2009 rating decision, the Veteran filed a claim for an increased rating for his radiculopathy of the right leg on March 26, 2009; there is no earlier communication which may be construed as a claim for increased compensation benefits during the period relevant to the appeal.   

4.  The VA medical examination report dated May 15, 2009, includes a diagnosis of mild right lower extremity radiculopathy, and the report is the earliest evidence of right lower extremity radiculopathy during the period relevant to the claim/appeal. 


CONCLUSION OF LAW

The requirements for an effective date earlier than May 15, 2009, for the award of a 20 percent disability rating for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5101, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400(o) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In the present case, the Veteran is challenging the effective date assigned following the grant of an evaluation of 20 percent for right lower extremity radiculopathy, which was increased from 0 percent, effective May 15, 2009, in a June 2009 rating decision.  The record shows that the Veteran was sent a notice letter in April 2009 for his increased rating claim, which advised him to submit evidence showing that his service-connected right lower extremity radiculopathy had increased in severity.  The RO addressed how VA determines the effective date and also explained to the Veteran what information and evidence he needed to provide in support of his claim and what evidence VA would be responsible for obtaining on his behalf.  

Thus, the April 2009 VCAA notice letter, which was sent prior to the initial denial of the claim, fully satisfied VCAA notice requirements with respect to the Veteran's claim and no additional notice is needed.  

The record further reflects that the Veteran has been provided with a copy of the above rating decision, and the March 2010 SOC, which cumulatively included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  

Moreover, neither the Veteran nor his representative has alleged any prejudice with respect to the notice received for the claim during the course of this appeal.  The Veteran has been provided with ample opportunity to submit evidence and argument and to participate effectively in the processing of his claim during the course of this appeal.

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, supra, at 187.  

To fulfill its statutory duty to assist, the Board notes that all medical evidence adequately identified as relevant to the claim has been obtained, to the extent possible, and is associated with the claims folder.  The record further includes relevant correspondence from the Veteran.  His service treatment records are also of record.    

The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis 

As noted, the Veteran seeks an effective date earlier than May 15, 2009, for the grant of a 20 percent rating for his service-connected right lower extremity radiculopathy.  The RO has assigned the Veteran's 20 percent rating effective the date of his May 2009 compensation and pension examination.  In his Notice of Disagreement (NOD), he specifically asserted that he is entitled to a 20 percent rating from the date of receipt of his claim, which was filed on March 26, 2009.  

Generally, except as otherwise provided, the effective date of a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  However, the effective date of a claim for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if received within one year from the date; otherwise, it is the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).      

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 3.155.

Under 38 C.F.R. § 3.155, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or someone acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

In the interest of providing procedural background pertinent to the claim, the Board notes that the Veteran originally filed a claim for service connection of right lower extremity radiculopathy in December 2006, and the claim was denied in a July 2007 rating decision.  Thereafter, the Veteran appealed the RO's decision to the Board.  However, after further examination, the RO awarded service connection for the Veteran's right lower extremity radiculopathy secondary to his low back disability, but found that it was not at a compensable degree of severity.  See rating decision dated July 22, 2008.  After receiving notification of the decision and his appellate rights, the Veteran did not appeal the decision.     

The Veteran subsequently filed a claim for an increased rating for his right lower extremity radiculopathy in September 2008.  The RO denied the Veteran's claim in a February 2009 rating decision, in pertinent part, based on the results of a January 2009 NCV/EMG study showing no evidence of radiculopathy or peripheral neuropathy of the lower extremities.  The Veteran was notified of the decision and his appellate rights but did not appeal the decision.  Therefore, the decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  The effect of such finality is to preclude an award of an effective date prior to this decision, i.e., unless on the basis of CUE, which is not before the Board for reasons explained above.  

The Veteran subsequently submitted a statement, on a VA Form 21-4138, requesting an increase for his service-connected right lower extremity radiculopathy on March 26, 2009.  An increased evaluation of 20 percent under Diagnostic Code 8520 for moderate incomplete paralysis of the sciatic nerve was granted in a June 2009 rating decision based, in pertinent part, on the findings of sensory loss and motor weakness involving the right foot, hip and knee and the diagnosis of right lower extremity radiculopathy reflected in the VA examination report dated May 15, 2009.   

It is notable that the RO, in the June 2009 rating decision, characterized the issue as service connection for radiculopathy of the right lower extremity and appears to have adjudicated the claim as one for service connection.  However, as explained above, service connection for right lower extremity radiculopathy had already been established at the time of the June 2009 rating decision.  Therefore, the issue for consideration was whether the Veteran was entitled to a compensable evaluation for his service-connected right lower extremity radiculopathy. 

The Board has reviewed the record to determine the date of the Veteran's increased rating claim.  As noted above, he submitted a statement specifically requesting an increase for his right lower extremity radiculopathy on March 26, 2009.  There is no earlier communication following the February 2009 rating decision which may be construed as a claim.  Therefore, March 26, 2009, is the date of the Veteran's claim.   

Because the date of receipt of the claim has been established as March 26, 2009, the Board will next review the evidentiary record and consider when entitlement to a compensable disability rating arose in evaluating the Veteran's effective date claim. 

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  

In regard to the date when it was factually ascertainable that the Veteran's service-connected right lower extremity radiculopathy more closely approximated the criteria for a compensable rating under DC 8520, the Board notes that the RO granted the 20 percent disability rating based on the above-mentioned findings and diagnosis included in the May 15, 2009, VA medical examination report.  However, the Veteran's VA treatment records prior to the examination and relevant to the appeal period do not show that he is entitled to a compensable disability evaluation for right lower extremity radiculopathy.  Indeed, in an April 2009 VA treatment record, the Veteran's treating physician (Dr. R.O.) wrote that the Veteran demonstrated decreased sensation to monofilament testing on the plantar portion of the foot and had normal motor strength, negative straight leg raise, and sensation that was grossly intact on physical examination.  The physician also noted that the Veteran had chronic back pain with a subjective history of painful paresthesia.  However, he did not attribute any subjective complaints or objective findings to the diagnosis of right lower extremity radiculopathy.  It is notable that the physician made mention of the January 2009 EMG/NCV study results, which did not reveal evidence of radiculopathy or peripheral neuropathy.  

Thus, because the medical evidence during the relevant period does not show that the Veteran's complaints of paresthesia affecting the right lower extremity are attributable to the diagnosis of right lower extremity radiculopathy during the time period until the VA medical examination, there is no indication that the Veteran's entitlement to a compensable disability rating for his right lower extremity radiculopathy disability arose prior to the date of the examination.  We note that, while the Veteran is competent to report the observable manifestations involving his right lower extremity and there is no indication that his account of such symptomatology is not credible, he, as a lay person, is not competent to attribute the symptomatology experienced to the diagnosis of radiculopathy.  Prior to the May 2009 VA medical examination, the most recent EMG/NCV study results showed no evidence of radiculopathy and, consequently, medical examiners did not attribute his subjective complaints pertaining to his right lower extremity to the diagnosis of radiculopathy.  Thus, the date that entitlement to a compensable disability evaluation for right lower extremity radiculopathy arose was May 15, 2009.     

Therefore, as between the date of receipt of the claim (March 26, 2009) and the date entitlement arose (May 15, 2009), the date entitlement arose is the later date.  Thus, the currently assigned effective date of May 15, 2009, for the assignment of a compensable (i.e., 20 percent) disability rating is appropriate.  Because the Board finds that the preponderance of the evidence weighs against a finding that the Veteran is entitled to an effective date earlier than May 15, 2009, for the assignment of a compensable disability rating for right lower extremity radiculopathy, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In making the above determination, the Board has considered the law pertaining to effective dates for increased rating claims.  As explained above, to the extent that the Veteran has asserted that he is entitled to an earlier effective date for his right lower extremity radiculopathy for a compensable disability rating on the basis of CUE in a prior final rating decision, that issue is herein referred to the RO.  See 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105.  


ORDER

Entitlement to an effective date earlier than May 15, 2009, for entitlement to a compensable evaluation for radiculopathy of the right lower extremity is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


